81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff--Appellant,v.Jerry BRADLEY;  Merchant Association;  Laura Brown;  EquifaxCredit Information Services, Defendants--Appellees.
No. 95-1708.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  March 29, 1996

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert R. Merhige, Jr., Senior District Judge.  (CA-94-886-R)
Anthony Lawrence McLean, Appellant Pro Se.
Susan Leslie Schor, SMITH, SOMERVILLE & CASE, Washington, D.C.;   James A. Murphy, MCGUIRE, WOODS, BATTLE & BOOTH, L.L.P., Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing with prejudice his civil suit against Defendants and awarding costs and attorney's fees as a sanction for Appellant's misconduct.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McLean v. Bradley, No. CA-94-886-R (E.D.Va. Feb. 22, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED